Citation Nr: 1416235	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  11-24 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether the creation of an overpayment in the amount of $76,234.83 was valid.

2.  Entitlement to a waiver of recovery of an overpayment in the amount of $76,234.83.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and son



ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had honorable active military service from October 1966 to July 1969.  In addition, from November 1971 to January 1981, the Veteran had 2 years, 2 months and 13 days of active duty.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision by the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran and his son appeared and testified at a Board hearing held in Washington, DC before the undersigned Veterans Law Judge in February 2014.  A copy of the transcript of this hearing has been associated with the claims file.  A review of the transcript demonstrates that the Veterans Law Judge complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In approximately May 2010, the RO was notified by VA's Fugitive Felon Program that there was an outstanding warrant for the Veteran's arrest issued on December [redacted], 2007, by the Maryland Division of Corrections, Home Detention Unit, Warrant Number [redacted] for the offense of "Obstructing Justice."  Thereafter, the RO notified the Veteran that, based upon this outstanding arrest warrant, he was considered a "fugitive felon" and, therefore, the RO was proposing to suspend his VA benefits effective December [redacted], 2007.  By letter issued in July 2010, the Veteran was notified that his VA benefits were stopped effective December [redacted], 2007 due to a fugitive warrant for his arrest issued by the Maryland Department of Corrections.

By notice dated July 22, 2010, the Veteran was notified that the above action created an overpayment in the amount of $80,689.83.  In August 2010, the Veteran requested a waiver of this overpayment.  In addition, he submitted evidence that he claimed demonstrates that the warrant for his arrest had been satisfied.  In September 2010, the Committee on Waivers and Compromises issued a decision denying the Veteran's request for a waiver.  Thereafter, the Veteran submitted a Notice of Disagreement in which he not only disagreed with the denial of a waiver of the overpayment but also claimed that the amount of the overpayment was excessive ("overpayment was for four years when it should only be for eight months") because the Veteran had moved to the U.S. Virgin Islands and had registered as a sex offender in that jurisdiction in December 2008.

The Board notes that the evidence submitted by the Veteran in which he claims shows that the warrant was satisfied is with regard to a warrant for arrest, [redacted], that was issued on May [redacted], 2008 by the District Court of Maryland for Baltimore City for the offense of failing to register as a sex offender.  The evidence shows that the Veteran was arraigned in relation to that warrant on July [redacted], 2010 and that the Veteran appeared in Court and the case was closed on September 30, 2010.  This warrant, however, is not the outstanding warrant upon which the Veteran was found to be a fugitive felon and upon which his VA benefits were stopped.  This was acknowledged by the RO in comments made on a Report of General Information dated June 2, 2011.  Rather the outstanding warrant for arrest upon which the overpayment that the Veteran is contesting is the one issued on December [redacted], 2007, Warrant Number [redacted], for the offense of obstructing justice.  The RO was advised per telephone conversations with the Maryland Parole Commission that this warrant was cleared  (or "recalled") on May 11, 2010.

Based upon that information, the RO reinstated the Veteran's VA benefits effective May 11, 2010, which resulted in an adjustment to the overpayment so that it was reduced to $76,234.83.  Notice of reinstatement of benefits was issued to the Veteran in June 2011.  

Initially, the Board finds that the Veteran has raised the issue of whether the creation of the overpayment was valid in the first place or at least whether the overpayment should not be so much.  The issue of validity of the debt is implicit in the waiver issue.  Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  Thus, in any waiver case, if a creation issue is raised, it must be addressed by the AOJ.  This issue has not been considered by the AOJ in the first instance.  Consequently, the Board must remand that issue to the AOJ for it to adjudicate the issue of whether the creation of the debt was valid, to include whether the amount of the debt is excessive.  

The Board also finds that remand is warranted in order to obtain additional evidence relating to the December 2007 arrest warrant, number [redacted].  The Board notes that there is no official documentation from either the Maryland Department of Corrections or the District Court of Maryland with regard to this warrant.  The only document showing there was an outstanding warrant is the notice from VA's Fugitive Felon Program.  In addition, although there are multiple reports of contact with individuals with either the Maryland Department of Corrections or the Parole Commission indicating that this warrant was either recalled or cleared May 11, 2010, there again is no documentation to show the reason for this action.  The Veteran has claimed that the warrant was issued in error; however, it is unclear in making this contention whether he is talking about this warrant or the May 2008 warrant as he clearly believes that the suspension of his VA benefits was due to the latter rather than the former.  Nevertheless, the Board finds that efforts should be undertaken to obtain the official documents relating to the issuance and clearance/recall of the warrant for arrest, number [redacted], issued on December [redacted], 2007 for the offense of obstructing justice so that it may be determined whether in fact this warrant was issued in error and was cleared because of that.

In addition, the Veteran submitted a copy of a Motion to Dismiss Complaint dated October 19, 2010, that had been filed with the District Court of the Virgin Islands, Division of St. Croix, in the matter of the United States of America versus the Veteran.  The Veteran contends that this matter resolved one of the outstanding warrants in Maryland, however, this is unclear from the document submitted because it fails to indicate the specific charge(s) against the Veteran.  Rather a copy of at least the complaint is necessary for VA to determine if this matter in fact has anything to do with the warrants issued in Maryland.  Such should be sought on remand.

Furthermore, the Board notes that, despite being asked to do so and being asked for details at his hearing, the Veteran has not provided any specific income and expense information although he is claiming that recoupment of the overpayment is causing him undue financial hardship.  On remand, he should again be requested to provide detailed financial information so that it is possible for VA to determine the exact nature of any financial hardship recoupment of the overpayment may be causing the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Maryland Department of Corrections, the District Court of Maryland for Baltimore City, or any other appropriate Maryland state agency and request a copy of all records relating to the issuance and clearance/recall of the arrest warrant, number [redacted], issued on December [redacted], 2007 for the offense of obstructing justice.  A negative reply should be requested if any records are not available.

2.  Contact the District Court of the Virgin Islands, Division of St. Croix, in the matter of the United States of America versus the Veteran for all records relating to Case No. [redacted].  A negative reply should be requested if any records are not available.

3.  Contact the Veteran and request that he supply a detailed accounting of his monthly income and expenses, which is necessary to support his claim that recoupment of the overpayment creates an undue financial hardship on him.

4.  Thereafter, adjudicate the issue of the validity of the overpayment, to include consideration as to whether the overpayment amount as adjusted (i.e., $76,234.83) is excessive taking into account the Veteran's argument that it should have only been for eight months rather than four years because he properly registered as a sex offender in December 2008 in St. Croix, Virgin Islands.  

5.  If the overpayment is found to be valid in whole or in part, then readjudicate the Veteran's claim for a waiver of the overpayment taking into consideration any new evidence relating to the issuance and clearance (and the reasons therefore) of the arrest warrant number [redacted] issued on December [redacted], 2007 for the offence of obstructing justice and the Veteran's financial status.  

6.  If the above adjudications do not resolve the claims as to whether the creation of the overpayment was valid or a waiver of the overpayment is warranted, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



